              Case 2:20-cv-01285-DJA Document 12 Filed 01/13/21 Page 1 of 4




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3   ALLISON J. CHEUNG, CSBN 244651
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, California 94105
 5   Telephone: (415) 977-8942
     Facsimile: (415) 744-0134
 6   E-Mail: allison.cheung@ssa.gov
 7   Attorneys for Defendant
 8

 9

10                                 UNITED STATES DISTRICT COURT
11                                         DISTRICT OF NEVADA
12   SUSAN RUDITSKY,                            )
                                                )   Case No.: 2:20-cv-01285-DJA
13                 Plaintiff,                   )
                                                )   DEFENDANT’S NOTICE REGARDING
14          vs.                                 )   PRODUCTION OF CERTIFIED
                                                )   ADMINISTRATIVE RECORD
15   ANDREW SAUL,                               )
     Commissioner of Social Security,           )
16                                              )
                   Defendant.                   )
17                                              )
18

19

20

21

22

23

24

25

26
               Case 2:20-cv-01285-DJA Document 12
                                               11 Filed 01/13/21
                                                        01/12/21 Page 2 of 4




 1           Defendant, Commissioner of Social Security (Commissioner), by his undersigned attorneys,
 2   provides notice to the Court and Plaintiff that an electronic copy of the certified administrative record (e-
 3   CAR) has been prepared and can now be filed in this matter. However, the Commissioner advises the

 4   Court that, at this time, the Office of Appellate Operations (OAO) is not working at full capacity at its

 5   official worksite in Falls Church, Virginia. A limited number of staff is now permitted to physically enter

 6   the office to work on a very limited basis. While the e-CAR has been prepared, OAO is still unable to

 7   provide CD and hard copies of the CAR—which has typically been required in this Court—with any
     regularity, given the limited staff and overall volume of cases.
 8
             While the Commissioner typically files the e-CAR under seal, as required by the Court, this filing
 9
     is only accessible to the Court and not by the parties through CM/ECF. However, it is Defendant’s
10
     counsel’s understanding that a new event has been added to CM/ECF which will allow the Commissioner
11
     to file the e-CAR under seal and all case participants will have access to the e-CAR. Accordingly, the
12
     Commissioner requests that he be permitted to file the e-CAR under seal using this new event (“Certified
13
     Administrative Record under seal”) and be relieved of the requirement of preparing CD/hard copies of the
14
     CAR. This will allow Plaintiff to access the e-CAR through CM/ECF and for the case to move forward
15
     without delay.
16           If the Court does not wish to relieve Defendant of the requirement to prepare CD/hard copies of the
17   CAR, the Commissioner sees no other option than to wait until OAO regains the capacity to provide these
18   additional copies of the CAR, which would require seeking an extension for the Commissioner’s deadline
19   to respond to the Complaint, which is currently January 26, 2021. Defendant, however, is ready and able
20   to move forward at this time by filing the e-CAR under seal on CM/ECF.
21   //

22   //

23   //

24   //

25   //
     //
26



     Def.’s Notice re CAR; No. 2:20-cv-01285-DJA      1
               Case 2:20-cv-01285-DJA Document 12 Filed 01/13/21 Page 3 of 4




 1           Dated: January 12, 2021                   Respectfully submitted,
 2                                                     NICHOLAS A. TRUTANICH
                                                       United States Attorney
 3
                                                       /s/ Allison J. Cheung
 4                                                     ALLISON J. CHEUNG
                                                       Special Assistant United States Attorney
 5

 6

 7
                                                       IT IS SO ORDERED:
 8

 9
                                                       UNITED STATES MAGISTRATE JUDGE
10
                                                                January 13, 2021
11                                                     DATED: ___________________________
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     Def.’s Notice re CAR; No. 2:20-cv-01285-DJA   2
               Case 2:20-cv-01285-DJA Document 12
                                               11 Filed 01/13/21
                                                        01/12/21 Page 4 of 4




 1                                          CERTIFICATE OF SERVICE
 2
             I, the undersigned, am a citizen of the United States and am at least eighteen years of age. My
 3
     business address is 160 Spear Street, Suite 800, San Francisco, California 94105. I am not a party to the
 4
     above-entitled action. On the date set forth below, I caused service of DEFENDANT’S NOTICE
 5
     REGARDING PRODUCTION OF CERTIFIED ADMINISTRATIVE RECORD on the following
 6
     parties by electronically filing the foregoing with the Clerk of the District Court using its ECF System,
 7   which provides electronic notice of the filing:
 8
             Marc Kalagian
 9           marc.kalagian@rksslaw.com,
             Attorney for Plaintiff
10
             Gerald Welt
11
             gmwesq@weltlaw.com
12           Attorney for Plaintiff

13   I declare under penalty of perjury that the foregoing is true and correct.

14
             Dated: January 12, 2021
15

16                                                         /s/ Allison J. Cheung
                                                           ALLISON J. CHEUNG
17                                                         Special Assistant United States Attorney
18

19

20

21

22

23

24

25

26



     Def.’s Notice re CAR.; No. 2:20-cv-01285-DJA
